Citation Nr: 1737042	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  16-37 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear was shown to be productive of Level IV hearing impairment prior to May 17, 2016 and Level V thereafter.

2.  The hearing acuity in the Veteran's left ear was shown to be productive of Level III hearing impairment prior to May 17, 2016 and Level IV thereafter. 

3.  The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; and the symptoms of the Veteran's tinnitus are not unique or unusual.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  Criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Bilateral Hearing Loss

The Veteran is seeking a disability rating in excess of 10 percent for his bilateral hearing loss.  He filed for service connection in February 2014, and service connection was granted as of that date with a 10 percent disability rating assigned. The Veteran appealed the assigned rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The evidence of record establishes that the Veteran has experienced diminished hearing acuity throughout the course of the appeal and he has been provided hearing aids.  The Veteran's spouse submitted a written statement in July 2014 indicating that the Veteran's hearing loss impaired his ability to communicate with her and the rest of his family, causing a strain on his family relationships.

The Veteran underwent a VA examination in September 2014.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
45
45
55
70
90
LEFT
45
45
50
65
75

The average pure tone threshold in the right ear was 65 decibels and 59 decibels in the left ear.  The Veteran's speech recognition score was 76 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life including his ability to work, because the Veteran reported that he had difficulty understanding people in most situations.

In a July 2015 notice of disagreement, the Veteran reported that he had been assigned hearing aids, but still had trouble hearing.  Additionally, the Veteran claimed that his condition had gotten worse.

The Veteran's spouse submitted a personal statement indicating that his hearing loss prevented him from participating in many common activities including driving, going to the movies, and having conversations.

The Veteran underwent another VA examination in May 2016.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
50
50
50
70
90
LEFT
55
40
45
65
75

The average pure tone threshold in the right ear was 65 decibels and 56 decibels in the left ear.  The Veteran's speech recognition score was 70 percent in the right ear and 80 percent in the left ear.  The examiner noted that the Veteran's hearing loss did not impact the ordinary conditions of daily life including his ability to work, but the examiner did indicate that, without hearing aids, the Veteran has a lot of trouble with one on one conversations.

In a July 2016 substantive appeal, the Veteran reported that his hearing loss limited his ability to function normally.  The Veteran also claimed that his hearing loss prevented him from renewing his commercial driver's license.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.

At the September 2014 VA examination, the right ear had a pure tone average of 65 dB and a speech recognition score of 76 percent; therefore, the right ear warranted a designation of IV. The left ear had a pure tone average of 59 dB and a speech recognition score of 88 percent; therefore, the left ear warranted a designation of III.  Exceptional hearing was not shown by the examination.  As a result, a 10 percent rating was appropriately assigned.

At the May 2016 VA examination, the right ear had a pure tone average of 65 dB and a speech recognition description of 70 percent.  This warranted a designation of V.  The left ear had a pure tone average of 56 dB and a speech recognition description of 84 percent, which warranted a designation of IV.  Exceptional hearing was not shown by the examination.  While the more recent results showed some slight deterioration from the previous examination, the difference was not sufficient to mandate the assignment of a rating in excess of 10 percent.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test, § 4.86 does not apply.

The Veteran has provided lay reports from himself and his spouse attesting to the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  However, the schedular rating criteria are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Here, the weight of the evidence of record fails to demonstrate that the Veteran is entitled to a disability rating in excess of 10 percent.  Therefore, the claim is denied.  

Tinnitus

In September 2014, the RO continued the Veteran's 10 percent disability rating for tinnitus, and he appealed; seeking a higher evaluation.  The Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 19 Vet. App. 63, 78 (2005).  Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, there is no adequate legal basis upon which to award a higher rating.  The Board notes that the Veteran has reported that his tinnitus has increased in severity.  Nevertheless, it is specifically because of such impairment that the Veteran receives the 10 percent schedular rating.  As a matter of law, a schedular rating for tinnitus in excess of 10 percent is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's hearing loss and tinnitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran is claiming that he is entitled to a higher disability rating for hearing loss, ringing in his ears, and associated difficulties such as problems communicating with people.  The schedular criteria anticipates various levels of hearing impairment as well as ringing in the ears.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, 4.87, Diagnostic Code 6260.  Moreover, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating the severity of hearing loss.  See Lendenmann.  The rating criteria is intended to evaluate the inability to hear, which is the Veteran's predominant complaint

The Board notes that the Veteran has stated that his hearing loss and tinnitus cause depression and difficulty sleeping.  However, these claimed symptoms are sufficiently distinct from the claim being evaluated that the Board does not consider them within the scope of the appeal.  Should the Veteran wish to seek service connection for them separately he should file a claim with the appropriate VA RO.
 
The Board notes that the Court of Appeals for Veteran's Claims has previously vacated Board decisions that deny an extraschedular rating while remanding the issue of TDIU due to the fact that the rating criteria for both issues take into consideration the Veteran's employments.  Brambley v. Principi, 17 Vet. App. 20 (2003).  Nevertheless, consideration of the Veteran's employability is the second step of a two-step process; the first of which is whether the rating criteria anticipates the Veteran's disability picture.  See Thun.  As discussed above, the Veteran's disability picture is anticipated by the schedular rating criteria, and, therefore, the Veteran's employment is ultimately moot.  Therefore, this case is readily distinguishable from the Court's previous instructions in Brambley, and this matter need not be remanded.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  While the Veteran is no longer able to obtain a commercial driver's license, the compensable ratings he is assigned are intended to compensate for some impairment in employment.  Here, the Veteran has not specifically alleged that he is unemployable on account of his hearing loss and tinnitus.  Thus, the Board finds that Rice is inapplicable.  
 

ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied.

A disability rating in excess of 10 percent for tinnitus is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


